Citation Nr: 0938713	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the RO in St. Louis, 
Missouri that granted service connection and a 10 percent 
rating for PTSD.  In an October 2007 decision, the Board 
granted a 30 percent rating for PTSD.  

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2008 
joint motion to the Court, the parties (the Veteran and the 
VA Secretary) requested that the part of the October 2007 
Board decision that denied an increase in excess of 30 
percent be vacated and the issue remanded.  In December 2008, 
the Court granted the joint motion.  The case was returned to 
the Board, and in April 2009, pursuant to a request by the 
Veteran's representative, the Board remanded the case to the 
RO for a Board hearing.  A personal hearing was held before 
the undersigned Veterans Law Judge at the RO in September 
2009.

Although the Court indicated that it was remanding the issue 
of entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating) to the 
Board, the Board notes that this issue has not yet been 
adjudicated by the Board, and it is thus referred to the RO 
for initial adjudication of this claim.  See Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Moreover, as 
noted in the Board's October 2007 decision and April 2009 
remand, the issue of entitlement to secondary service 
connection for hypertension is not in appellate status and is 
again REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

At the September 2009 hearing, the Veteran submitted 
additional pertinent evidence directly to the Board, with a 
waiver of initial RO review of such evidence.  See 38 C.F.R. 
§ 20.1304.  As this appeal is being remanded for other 
reasons, the RO should consider all additional evidence 
received since the statement of the case when re-adjudicating 
this appeal.

At his September 2009 Board hearing, the Veteran alleged that 
his PTSD had increased in severity since his last VA 
examination in September 2004.  When it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).  Thus, 
a new examination should be scheduled on remand to determine 
the current level of severity of this disability.

Also, at his September 2009 Board hearing, the Veteran 
reported that he retired from work early due to his service-
connected PTSD, and he has now filed a claim for a TDIU 
rating.  On remand, the RO should ascertain whether the issue 
of entitlement to an extraschedular evaluation has been 
raised by the claimant or is reasonably raised by the 
evidence of record and if so, whether referral for 
consideration of an extraschedular evaluation is warranted, 
and should also adjudicate the claim for a TDIU rating in the 
first instance.  See 38 C.F.R. § 4.16; Barringer v. Peake, 22 
Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran has testified that he receives ongoing 
VA treatment for PTSD.  Ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a 
psychiatric disorder since January 2009.  
After securing any necessary releases, 
obtain any records which are not 
duplicates of those in the claims file.  
In particular, the RO should attempt to 
obtain VA treatment records dated since 
July 2009.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current extent and severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review as part of the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should then 
assess the current severity of the 
Veteran's PTSD, including a discussion of 
his reported symptomatology.  

3.  Then, after conducting any additional 
indicated development, readjudicate the 
claim currently on appeal and determine 
whether extraschedular consideration has 
been raised by the claimant or the record.  
The RO should also adjudicate the 
Veteran's new claim for a TDIU rating in 
the first instance, and adjudicate the 
claim for secondary service connection for 
hypertension, if this has not already been 
done.  

4.  If the determination of the appeal for 
an increased rating for PTSD remains 
unfavorable to the appellant, issue a 
supplemental statement of the case with 
consideration of all evidence added to the 
file since the statement of the case, and 
provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



